Sandels, J., dissenting. I concur in holding the statute under consideration null and void, both for the reason stated by the court, and because it is an assumption of power by the Legislature to construe and determine the effect of statutes; a. power which belongs alone to the judiciary. But I cannot assent to the two remaining propositions decided by the court. There is no ground upon which to place the claim that a sale under the judgment of the court sustaining an attachment-is not a judicial sale. The sale is of specific property, condemned by order of the court. There is no writ, but the judgment of condemnation is. the officer s authority to sell. The purchaser acquires no title until the sale is reported-to and confirmed by the court. There is not a single element of the definition of a judicial sale, which does not inhere in an attachment sale. The fact that every section of our statute on this subject commits the disposition of attached property to the court, from the time it is seized by the Sheriff to the sale of it under the final judgment, and the report to, and confirmation by, the court would seem to be-conclusive of the contention that it is a judicial sale. The Supreme Court of Kentucky (whence our statute comes) has decided that an attachment sale is a judicial sale. Greer v. Powell,. 3 Metc. (Ky.), 125 Redemption is a statutory privilege. The court decides-that there is no redemption from sales under decrees, because no statute gives it. There is not a pretense that any statute, in terms, gives the right of redemption from attachment sales. The logic which extends the benefit of the statute relative to execution sales to the latter, and denies it to the former, is. inscrutable. The reason stated is that as to attachments it is-but a proper extension of a remedial statute. If so, why not extend it to sales under decrees? Or why extend the statute at all, on account of its beneficial provisions, to subjects which the Legislature, having full power in the premises, did not include in it? I conceive that the wisdom and expediency of giving the-right of redemption are questions for the Legislature alone, and that the courts have no right to extend the privilege to-those whom that body has seen fit to ignore. Upon the last question decided, I am also unable to agree-with the court. The record shows that exceptions were filed to the exhibits to defendant’s answer, and were sustained, and that upon the exceptions being sustained, a demurrer to the answer was filed and sustained. Sustaining exceptions to ex"hibits simply precludes the use of such documents as evidence -on the trial. The fact that a party may not be able to prove an allegation in his pleading does not affect the sufficiency of the allegation, when tested by demurrer. A complaint in ejectment alleges the plaintiff’s ownership of the premises, and the defendant’s wrongful possession. In addition to this the plaintiff is by statute required to state the •evidence of his title, and file copies of deeds under which he -claims. This is to prevent surprise on the trial, as objections ■to the admissibility of documentary evidence must be raised by exceptions in advance.- Now the statement that plaintiff claims title under and by ■virtue of certain conveyances, is not issuable matter. The defendant need not traverse the evidence by which plaintiff ■claims that he can establish his ownership. He is not compelled to set up title in himself in order to defend. He may rest upon a denial of plaintiff’s title; this he may do at all times, for the plaintiff must recover upon the strength of his ■own title. But suppose he adds a claim of title in himself, and •states such facts as are insufficient to give him title, the invalidity of his own claim does not deprive him of the right to be ■heard in denial of plaintiff’s right. In this cause defendant ■denied plaintiff’s title, and also set up title in himself. The •court, upon exceptions, adjudged defendant’s evidences of his own title insufficient, and then sustained a demurrer to the whole answer. I think that in any view the demurrer should (have been overruled.